MEMORANDUM **
Daniel Gonzales Gellert appeals pro se the district court’s order denying his motion to reconsider. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Am. Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892, 898-99 (9th Cir.2001), and we affirm.
Because Gellert provided no argument on appeal, he waived his right to challenge the district court’s December 9, 2003 order denying his motion to reconsider. See Acosta-Huerta v. Estelle, 7 F.3d 139, 141 (9th Cir.1992) (issue raised but not supported by argument is considered waived).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.